Title: To Thomas Jefferson from Jacob Crowninshield, 21 June 1806
From: Crowninshield, Jacob
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Salem 21st June 1806.
                        
                        In common cases and with ordinary men, I should not expect to be forgiven had I neglected their
                            communications so long as I have yours. I am indeed quite mortified in finding your highly obliging letter dated as far
                            back as the 13th of May. and I can only rest my claim for pardon on your goodness, a bank on which I have drawn in times
                            past. it was not my intention to omit acknowledging my obligations to you for so long a period. Absence from town, & ill
                            health in my family a part of the time have been the principal causes of this neglect.
                        The public papers having announced your return to the seat of Governt I hasten to offer you my
                            congratulations. The three weeks you have been absent, enjoying the country recreations, I hope have given you some relief
                            from the pressure of public business. at home and in the bosom of our own families we find real enjoyment, it is our only
                            heaven on earth. here you can “unbend,” and partake of pleasures no other situation can possibly give. but I must not be
                            misunderstood. Our principal happiness is found in domestic life, but the present age has produced a few extraordinary
                            characters, whose services their country has a right to require, and altho’ they may make great sacrifices in their
                            individual happiness, in yielding to the public wishes, and you have been an eminent instance of it, yet I hold it to be
                            true patriotism in them, to submit when the call is urgent from their fellow citizens. Mr. Lincoln’s letter of acceptance
                            as a Councillor of this State, which I enclose you, goes to prove there may be cases, where previous determinations are to
                            be abandoned, and when the public opinion happens to be in opposition to the private wishes of such individuals, the
                            sacrifice must be made with the least possible inconvenience. but still patriotism assures us it must be made.
                        I agree with you, the act of the British officer at New York “was an atrocious violation of our territorial
                            rights.” it is not probable it will be excused in England, but where is the security that similar outrages will not be
                            committed. We hear that Capt Whitby has returned upon the coast. Such an indignity after the proclamation had been
                            published & seen by him, is almost without a parallel. the least that G. Britain can do, is to recal & punish him. The
                            laws of nations do not authorise firing into neutral vessels on the high seas. but when the jurisdiction of a country is
                            wantonly violated the case seems to demand extraordinary remedies: And I make no doubt the representations you have
                            authorised will have the best effect, and tend to produce an amelioration in the examination & search of our Merchant
                            vessels in future by the British cruisers. It is to be regretted that Congress at the last session confined the Naval
                            peace establishment to the employment of 925 men. some latitude should have been allowed the Executive to call out a
                            greater force. that number of men was hardly sufficient for the Meditn. service & it was leaving the whole coast of
                            America entirely defenceless. If I recollect right a bill originated in the house, calculated to relieve us in this
                            particular, which afterwards very unexpectedly failed in the other branch of the Legislature.
                        We are anxious here to know how our partial non importation act was received in England: & particularly by
                            the British Cabinet. I hope it has assisted to produce an abandonment of the principles they had assumed towards our
                            commerce & seamen. If the captures & impressments proceed I trust the act will go into operation, its repeal may
                            indeed be questioned unless their extraordinary duty on exports to this Country is lessened, & the trade generally
                            between the two countries placed on a more equal footing than it is at present. They take from us 2 millions in countervailing duties annually while the whole of our 10 per
                            cent additional duties, & foreign tonnage, scarcely exceed one hundred & fifty thousand dollars. We should gain at
                            least a million and half dollars a year if American vessels were receiv’d in British ports, upon the same terms as British
                            shipping, when carrying the same goods, & on our part there would be no danger in abolishing the discriminating duties
                            altogether, with any nation who might be willing to meet us on that ground. I am happy to find you express a confident
                            hope that our matters with England will be properly settled, from assurances given by Mr. Fox. we certainly want to be on
                            friendly terms with all the nations of Europe. but we cannot submit to every indignity. If England wishes to preserve our
                            friendship she must shew us she deserves it. I wish we had a few more ships, if it was only to keep up the number we
                            possessed previous to the loss of the Philadelphia. many of our frigates are decaying & require expensive repairs. it
                            can not be long before it will be necessary to rebuild them. If the war continues in Europe I think five or six frigates
                            ought to be added to the Navy, unless our differences with England & Spain are satisfactorily settled, & even then if
                            a general peace is not expected in the course of the next summer.
                        You will have perceived the change in the Legislature of this State: the house of representatives contains a
                            republican majority of 70 members in about 470. & the senate of 40 members has 21 republicans to 19 federalists. the
                            Council consisting of nine members, is altogether republican, being chosen by the Genl Court. Govr Strong was
                            reelected by a majority less than 100. & then only by rejecting the return of a republican town, merely for the omission
                            of the year in the date, tho’ the day of the week & day of the month were correctly stated. Our elections were very
                            warmly contested, seventy four or five thousand votes being called out. There will be no doubt next year, we hope, in
                            securing the election of Mr. Sullivan by a handsome majority.
                        A small British cruiser has lately been troublesome in our bay, and before this & the neighbouring ports.
                            she generally bro’t to the vessels she wished to examine, by firing at them, one shot cut a schooner’s mast nearly into
                            two pieces. I have not head of any captures made by her, but she is still hovering about the coast.
                        I procured the quintal of fish you mentioned, some time since & it only waits for a good opportunity to
                            send it to Richmond. I fear I shall be obliged to ship it first to Norfolk or Baltimore.
                        The clamour about the two millions supposed tribute, has not yet quite ceased. if we can get the Floridas
                            from the rightful owners at any reasonable price, say for 4 or 5 millions of dolls I should consider it a cheap bargain.
                            I beg you to accept assurances of great esteem & respect
                        
                            Jacob Crowninshield
                            
                        
                    